Whitakeb, Judge,
concurring:
I concur on the ground that plaintiff is entitled to the benefits of the Act of June 10, 1948. I do not think he is otherwise entitled to recover his salary from the date of his second discharge to the date of his reinstatement. I see no distinction between this case and Ginn v. United States, 110 C. Cls. 637. That decision, I think, was correct, and was required by Eberlein v. United States, 257 U. S. 82.
Howell, Judge; Lutletox, Judge; and Jorras, Ohief Judge, concur in the foregoing concurring opinion.
On October 2, 1951, on a stipulation filed by the parties, judgment was entered for $12,060.59, “without deduction for income tax or retirement.”